PER CURIAM.
This case came on to he heard upon the record and briefs and oral argument of counsel;
And it appearing that there is substantial evidence that the respondent engaged in the unfair labor practices charged and found by the National Labor Relations Board to exist;
And it appearing that the Board did not act arbitrarily in deciding that passenger elevator operators and starters at respondent’s retail department store in Detroit, Michigan, excluding freight elevator operators and certain supervisory employees, constitute a unit appropriate for purposes of collective bargaining; Cf. National Labor Relations Board v. West Kentucky Coal Co., 6 Cir., 152 Fed.2d 198, 202;
And it appearing that the cease and desist order issued by the Board on May 15, 1946, is valid and proper:
It is ordered that a decree of enforcement issue as prayed in the petition.